899 F.2d 14
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thurman Jerome HAMLIN, Plaintiff-Appellant,v.GOVERNOR, COMMONWEALTH OF KENTUCKY;  United States ofAmerica, USA Constitution;  President Ronald W.Reagan, Defendants-Appellees.
No. 89-5883.
United States Court of Appeals, Sixth Circuit.
April 6, 1990.

1
Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and ROBERT E. DeMASCIO, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Thurman Jerome Hamlin, a Kentucky citizen, appeals pro se from the district court's dismissal of his complaint on the ground of lack of subject matter jurisdiction.  Hamlin's complaint asserted that laws which permit the revocation of drivers' licenses and the towing of abandoned automobiles and which allow only attorneys to run for election as judges violate the Constitution.


4
Upon consideration, we conclude that this case was properly dismissed for lack of subject matter jurisdiction.  See 28 U.S.C. Sec. 1331;  Hagans v. Lavine, 415 U.S. 528, 536-37 (1974).  Moreover, we conclude that the frivolous and unreasonable nature of this appeal warrants the imposition of double costs under Fed.R.App.P. 38.  The appellees are therefore directed to submit a bill of costs within fourteen days of the date of this order.


5
The district court's order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Robert E. DeMascio, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation